Citation Nr: 1600774	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-31 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter came to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in February 2010; the transcript is of record.

This matter was remanded in August 2011 and February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.

As detailed in the February 2014 Board Remand, the November 2011 VA examination report reflects the examiner's finding that the Veteran does not have a diagnosis of PTSD that conforms to DSM-IV criteria.  The examiner diagnosed anxiety disorder not otherwise specified.  The examiner opined that the condition is less likely than not due to service.  The examiner stated that the Veteran sought psychiatric care in 2007, thirty seven years after his military discharge.  The examiner stated that the year he started psychiatric care coincides with the year of his retirement.  The examiner found that a temporal relationship between the neuropsychiatric disorder and the Veteran's military service in Vietnam is not established.  See 11/03/2011 VBMS entry, Medical Treatment Record - Government Facility.

The evidence of record, however, contains a VA outpatient treatment record dated in March 1980 which reflects an assessment of symptoms of anxiety neurosis.  See 09/26/2011 VBMS entry, Medical Treatment Record - Government Facility.

This matter was remanded in February 2014 to obtain an addendum opinion from the November 2011 VA examiner in light of the March 1980 treatment record.  See 02/27/2014 VBMS entry, Remand BVA or CAVC.  

In March 2014, the VA examiner reviewed the Veteran's "VBMS and CPRS Progress Notes."  The examiner stated the following:  "Dr. Torres, private psychiatrist given [sic] diagnosis of PTSD is not based in [sic] the symptomatology of PTSD, but based on the fact of being a Vietnam veteran."  The VA examiner is referencing a September 2008 Medical Certificate completed by H.L.T.N., M.D., which contains a diagnosis of PTSD.  See 08/29/2008 VBMS entry, Third Party Correspondence; 12/23/2015 VBMS entry, Correspondence.

The VA examiner, however, did not address the March 1980 VA outpatient treatment record which reflects an assessment of symptoms of anxiety neurosis.  Thus, remand is necessary for the examiner to address this diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's VBMS/Virtual VA folder to the November 2011 VA examiner (or another examiner if the November 2011 VA examiner is unavailable) for an opinion on the nature and etiology of the Veteran's anxiety disorder not otherwise specified.  It is imperative that the VBMS/Virtual VA folder and a copy of this remand be made available to the examiner in connection with the examination.  After reviewing the VBMS/Virtual VA folder, the examiner should opine as to whether the diagnosed anxiety not otherwise specified is at least as likely as not (a 50 percent or more probability) due to service or any incident therein?

The examiner should reconcile any opinions with the service treatment and personnel records, post-service treatment records, to include the March 1980 VA treatment record, and lay statements of the Veteran.  See 09/26/2011 VBMS entry, Medical Treatment Record - Government Facility.

All opinions and conclusions expressed must be supported by a complete rationale in a report. 

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

2.  After completion of the above, review the expanded record and readjudicate the claim of service connection for PTSD and anxiety.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




